UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2012


BROTHER YHWH H. MONROE,

                Plaintiff - Appellant,

          v.

MS. NANCY KRIPPEL, Mary Baldwin College Adult Degree
Program; MS. LALLON POND, Mary Baldwin College Adult Degree
Program; MS. MARION WARD, Mary Baldwin College Adult Degree
Program,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:10-cv-00065-sgw)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brother Yhwh H. Monroe, Appellant Pro Se.   Robert A. Dybing,
Neil S. Talegaonkar, THOMPSON MCMULLAN PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brother Yhwh H. Monroe appeals the district court’s

order dismissing his complaint pursuant to 28 U.S.C. § 1915(e).

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Monroe v. Krippel, No. 5:10-cv-00065-sgw (W.D. Va. Aug.

11, 2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the    court   and   argument     would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       2